DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 12-13, 16, and 20, are rejected under 35 U.S.C. 102(a) as being anticipated by LCM system as presented in the IDS, NPL
	Regarding claims 1, 16, LCM system discloses a  device for measuring a load applied by an elongate member, comprising: a body; a load-bearing member (the pin ); and a first sensor operable to measure a load applied to the load-bearing member in a first direction (vertical direction), wherein the load-bearing member is rotatably , and thus movably coupled to the body such that the load-bearing member is displaced from a reference position as a function of a load applied to the load-bearing member in a second direction tangent to the direction of rotation.
	Regarding claim 4, the reference position is aligned with a vertical axis
	Regarding claim 5, the first direction is a direction of sensitivity defined by the first sensor.
	Regarding claim 6, the load-bearing pin has a sensor.  
7, the second direction is normal to the first direction.  
	Regarding claim 8, the sensor is a strains gauge.  
	Regarding claim 9, the load-bearing member is rotatably coupled to the body such that the load-bearing member is rotated relative to the body as a function of a load applied to the load- bearing member in the second direction.  
	Regarding claim 10, the load pin has transmitter.
	Regarding claim 12, the load-bearing member comprises a surface shaped to align a direction of a load applied to the load-bearing member with a direction of sensitivity defined by the first sensor.
	Regarding claims 13, 20, the device is a wireholder and the elongate member can be any intended line.  

Claims, 1, 2, 4-8, and 12, are rejected under 35 U.S.C. 102(a) as being anticipated by Latiri, U.S. Patent Number  5814773.  
	Regarding claim 1, Latiri, discloses a Golf Club Survey Instrument With Variable Fulcrum with features of the claimed invention including device (element 12) for measuring a load applied by an elongate member (golf club, element C) , comprising: a body (element 12), a load-bearing member (related to element 24),  and a first sensor (related to the electronic measuring device),operable to measure a load applied to the load-bearing member in a first direction (vertical direction), wherein the load-bearing member is movably coupled to the body such that the load-bearing member is displaced from a reference position as a function of a load applied to the load-bearing member in a second direction (moving along the horizontal axis).  

	Regarding claim 4, the reference position can be aligned with any axis.  
	Regarding claim 5, any direction can be defined to be a direction of sensitivity defined by the first sensor.  
	Regarding claim 6, the load-bearing member comprises the first sensor.  
	Regarding claim 7, the second direction is normal to the first direction.  
	Regarding claim 8, first sensor comprises one or more strains gauges (see claim 3).  
	Regarding claim 12, the load-bearing member comprises a surface shaped to align a direction of a load applied to the load-bearing member with a direction of sensitivity defined by the first sensor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Latiri.
	Regarding calm 14,  Latiri, discloses a system comprising: a device for measuring a load applied by an elongate member, comprising: a body; a load-bearing member; and a first sensor operable to measure a load applied to the load-bearing member in a first direction, wherein the load-bearing member is movably coupled to the body such that the load-bearing member is displaced from a reference position as a function of a load applied to the load-bearing member in .

Claims 3, 11, 14-15, 17-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, November 11, 2021